Citation Nr: 1451698	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected residuals of prostate cancer, effective December 1, 2012, was proper. 

2.  Entitlement to an initial rating in excess of 0 percent for residuals of prostate cancer effective December 1, 2010, and in excess of 20 percent effective November 11, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in New Orleans, Louisiana, which reduced the disability rating for residuals of prostate cancer from 100 percent disabling to 0 percent disabling effective December 1, 2010.  The Veteran appealed the reduction and the matter is now before the Board.

Additionally, the September 2010 rating decision discussed the Schedule for Rating Disabilities (rating schedule) and the reasons for assigning a 0 percent disability rating.  Likewise, following the Veteran's October 2010 notice of disagreement (NOD), the February 2012 statement of the case (SOC) discussed the rating schedule and the reasons for continuing the 0 percent disability rating.  The Veteran's April 2012 substantive appeal to the Board (VA Form 9) stated that the Veteran wished to appeal all of the issues listed on the SOC and any supplemental statements of the case (SSOC) that the RO sent to him.  Furthermore, he alleged that his rating change from 100 percent disabling to 0 percent disabling was not correct and he discussed specific symptoms of the residuals of prostate cancer, namely, his urinary incontinence.  The Board acknowledges that it must review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal.  See Rivers v. Gober, 10 Vet. App. 469, 471 (1997) (citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  As the Veteran has clearly communicated his disagreement with both the reduction in his benefits and with the rating that was subsequently assigned, the Board interprets the Veteran's Form 9 as perfecting an appeal for an additional claim for an initial rating in excess of 0 percent for residuals of prostate cancer effective December 1, 2012.  In a February 2014 rating decision, the RO increased the rating to 20 percent disabling effective November 19, 2013.  However, as this increase did not represent a full grant of the benefits sought and the Veteran has not limited the scope of the appeal, this increased rating claim remains an appeal.  See AB. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  A September 2010 rating decision reduced the disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 0 percent, effective December 1, 2010.

2.  As of December 1, 2010, the 100 percent disability rating for the Veteran's service-connected residuals of prostate cancer had been in effect for less than 5 years.

3.  By December 1, 2010, the Veteran's prostate cancer disability had improved and was in remission. 

4.  In December 2010, the Veteran had symptoms associated with residuals of prostate cancer, namely, urine leakage requiring the wearing of absorbent material which must be changed 2 to 4 times a day.


CONCLUSIONS OF LAW

1.  The criteria for reduction in disability rating for residuals of prostate cancer have been met as of December 1, 2010.  38 U.S.C.A. §§, 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), (i), 3.44, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).

2.  The criteria for an initial disability rating of 40 percent disabling effective December 1, 2010 for the Veteran's service-connected residuals of prostate cancer disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, DC 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where, however, a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. §§ 3.344(c), 3.343(a). 

In the present case, the Veteran's 100 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 100 percent disability rating became effective as of July 21, 2008.  Following a March 2010 VA examination which revealed that the prostate cancer was in remission, the RO proposed to reduce the Veteran's rating in December 2010.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

However, the Board notes that the rating reduction and rating increase claims are inexorably intertwined in this case because the Veteran appealed both the reduction beginning December 1, 2010 and the rating assigned on that date.  Thus, the Board shall address both the reduction claim and the increased rating claim simultaneously. 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's service-connected residuals of prostate cancer have been rated for malignant neoplasms of the genitourinary system (prostate cancer) pursuant to DC 7528.

Prostate cancer warrants a 100 percent evaluation for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  If there has been no local reoccurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id. 

The types of voiding dysfunction found in 38 C.F.R. § 4.115a are listed below.  The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Voiding dysfunction rated as urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): requiring the wearing of absorbent materials which must be changed less than 2 times per day, warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, warrants a 40 percent rating; and, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a 60 percent rating. 

Voiding dysfunction rated as urinary frequency: daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night, warrants a 10 percent rating; daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, warrants a 20 percent rating; and, daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night, warrants a 40 percent rating. 

Voiding dysfunction rated as obstructed voiding: obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1) post void residuals greater than 150 cc, 2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec), 3) recurrent urinary tract infections secondary to obstruction, or 4) stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating; and, urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating. 

Turning to the increased rating claim, the Board acknowledges that disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In an October 2008 rating decision, the Veteran was awarded service connection for prostate cancer, and granted an initial evaluation of 100 percent effective July 21, 2008.  The Veteran's disability of residuals of prostate cancer is currently evaluated as 20 percent disabling under DC 7528.

In March 2010, the Veteran was afforded a VA examination in which the examiner noted that the Veteran underwent radiation therapy during June 2008 and July 2008 and that he had neoadjuvant zoladex hormonal treatment for one year.  The examiner noted that the Veteran did not exhibit urinary symptoms, and he noted the lack of: urinary leakage; history of recurrent urinary tract infections (UTIs); history of obstructed voiding; history of urinary tract stones; history of renal dysfunction or renal failure; history of acute nephritis; and, history of hydronephrosis.  The examiner also noted that the Veteran's prostate exam was normal, and that the Veteran had his prostate cancer treated with external beam radiation and that he was doing well urilogically except for erectile dysfunction.  

Following this examination, the RO in an April 2010 rating decision proposed to reduce the Veteran's 100 percent disability rating to 0 percent.  As discussed more thoroughly below, VA sent a notification letter dated April 14, 2010 that complied with the requirements of 38 C.F.R. § 3.105(e), (i).  In a September 2010 rating decision, the RO reduced the Veteran's disability rating to 0 percent, effective December 1, 2010.

In an October 2010 NOD, the Veteran disagreed with the RO rating decision that reduced his overall service-connected rating from 100 percent to 70 percent.  In the April 2012 VA Form 9, the Veteran stated that he still had residuals of prostate cancer, including pain and excessive voiding, and that he experiences urinary incontinence.  Likewise, the Veteran submitted a supplemental claim for compensation alleging "[u]rinary incontinence/voiding issue secondary to prostate cancer" in April 2012.  In an October 2012 radiation risk activity information sheet, the Veteran stated that he was diagnosed with prostate cancer in 2008 and that he received radiation treatment for 6 months.  In an October 2013 statement in support of his case, the Veteran stated that he still had residuals from his prostate cancer which were excessive voiding and urinary incontinence. 

The Board notes that the Veteran had a VA examination in October 2012 which shows a diagnosis of diabetic nephropathy from 2007.  The examination also revealed the presence of renal dysfunction and symptoms of proteinuria (albuminuria).  However, that diagnosis is not pertinent to the present claims involving residuals of prostate cancer as the Veteran's renal dysfunction symptoms are due to and associated with his service-connected diabetes mellitus type II with nephropathy and hypertension disability.  See 38 C.F.R. § 4.119, DC 7913 (2014). 

In November 2013, the Veteran had an examination performed by a private physician in which he noted the Veteran's diagnosis of prostate cancer in 2008.  The physician reported that the Veteran was currently in remission, that treatment was complete, and that the Veteran previously had radiation therapy and brachytherapy.  He checked the box that states that the Veteran does not have voiding dysfunction, but then proceeded to check boxes indicating that the voiding dysfunction causes urine leakage and requires absorbent material which must be changed 2 to 4 times a day.  He further noted that the voiding dysfunction does not require the use of an appliance or cause increased urinary frequency, and it does not cause signs or symptoms of obstructed voiding.  Moreover, he indicated that the Veteran does not have a history of UTIs or kidney infections, but that the Veteran does have erectile dysfunction that is caused by treatment, retrograde ejaculation, and other unspecified residual conditions.  He noted the lack of scars and that the prostate cancer does not impact the Veteran's ability to work.

Shortly thereafter in December 2013, the Veteran was afforded another VA examination in which the examiner noted the Veteran's 2008 prostate cancer diagnosis that was treated with radiation and followed up by erectile dysfunction.  The examiner also noted that the Veteran has had incontinence, which improved, but was recurrent at night and required 1 pad per night.  She noted that he had radiation therapy that was completed in 2008.  She also determined that he has voiding dysfunction and that it causes urinary leakage which requires absorbent material which must be changed less than 2 times per day.  She further noted that the voiding dysfunction does not require the use of an appliance, but it does cause increased urinary frequency with daytime voiding intervals between 2 to 3 hours and nighttime awakenings to void 2 times.  She noted no UTIs or retrograde ejaculation, and she noted that his prostate-specific antigen level was 0.19.  Finally, she noted that this disability does not impact his ability to work. 

The RO issued a rating decision in February 2014 increasing the Veteran's rating for residuals of prostate cancer to 20 percent from November 19, 2013, the date of his private physician examination.  In a June 2014 statement in support of his case, the Veteran alleged that his post-reduction rating for residuals of prostate cancer should have been rated higher. 

In a July 2014 statement of accredited representative in an appealed case (VA Form 646), the Veteran's representative stated that the Veteran contended that his residuals of prostate cancer had not changed since his cancer treatment in 2008.  He reported that the residuals are manifested by excessive voiding of 3 to 4 times per day, and 2 times at night requiring wearing of absorbent material which must be changed less than 3 times per day and no less than 2 times per night.  He stated that the Veteran contended that these symptoms had not subsided since his last radiation treatment for prostate cancer.  Thus, the Veteran contended that these symptoms warrant a rating in excess of 0 percent from December 1, 2012, and in excess of 20 percent from November 19, 2013.

Likewise, in an October 2014 informal hearing presentation, the Veteran's representative reported that the Veteran contended that he should be granted a higher rating based upon his symptoms, namely, that during the November 2013 private physician examination, the examiner noted that the Veteran has to change his pads 2 to 4 times per day due to urine leakage.  Thus, he argued, the Veteran's predominant area of dysfunction is his voiding dysfunction, warranting a higher disability rating than what the Veteran is currently receiving. 

The Board finds that the March 2010 and December 2013 VA examinations and the November 2013 private examination showed that the Veteran's prostate cancer disability treatment had ceased and they did not show evidence of malignant neoplasms of the genitourinary system.  The Board concludes that the examinations show improvement in the Veteran's condition and, thus, the reduction of the 100 percent disability rating effective December 1, 2010 was proper.  38 C.F.R. § 3.344(c). 

Regarding the Veteran's disagreement with the 0 percent rating assigned following the reduction on December 1, 2010, the RO increased the rating to 20 percent effective November 19, 2013, the date of the private physician examination.  The Board acknowledges that while a time gap exists between the March 2010 examination, which did not show symptoms of voiding dysfunction or renal dysfunction, and the November 2013 and December 2013 examinations, which showed symptoms of voiding dysfunction, the entirety of the record reveals that the Veteran was experiencing symptoms of voiding dysfunction from December 1, 2010.  Specifically, the December 2013 VA examiner noted that the Veteran has had incontinence, which improved, but was recurrent at night and required 1 pad per night, but she did not specify the timeframe for this symptom, which could have manifest as far back as the prostate cancer treatment.  Moreover, the March 2010 VA examination was not as thorough as the later examinations, and it did not specifically address the Veteran's symptoms or his lay statements about his symptoms.  Additionally, the Board notes that the Veteran has consistently reported since the reduction, including in the April 2012 VA Form 9, that he was experiencing residuals of prostate cancer, which included pain, excessive voiding, and urinary incontinence.  Moreover, the Veteran contended in the VA Form 646 that the residuals of prostate cancer had not changed since his cancer treatment in 2008, and he provided specific voiding frequency times and the number of changes required per day for absorbent material that he wears.  The Board notes that his statements are competent to support a claim for the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  After considering the Veteran's consistent lay statements and the medical examinations, the Board concludes that the Veteran's symptoms of voiding dysfunction have been present since the time of the effective date of the reduction.

Next, the Board must assign a compensable rating to the Veteran's residuals of prostate cancer disability effective December 1, 2010.  The March 2010 VA examination did not show urinary symptoms and lacked histories of urinary leakage, UTIs, obstructed voiding, urinary tract stones, and renal dysfunction or renal failure.  Although the November 2013 private physician mistakenly checked a box indicating that the Veteran did not have voiding dysfunction, he concluded that the voiding dysfunction causes urine leakage and requires absorbent material which must be changed 2 to 4 times a day.  He further noted that the voiding dysfunction does not require the use of an appliance or cause increased urinary frequency, and it does not cause signs or symptoms of obstructed voiding.  Likewise, the December 2013 VA examiner concluded that the Veteran has voiding dysfunction that causes urinary leakage which requires absorbent material which must be changed less than 2 times per day.  She also noted that the voiding dysfunction does not require the use of an appliance, but it does cause increased urinary frequency with daytime voiding intervals between 2 to 3 hours and nighttime awakenings to void 2 times.  She noted the lack of UTIs and that his prostate-specific antigen level was 0.19.  Lastly, the Veteran reported in the July 2014 VA Form 646 that he had excessive voiding 3 to 4 times per day, and 2 times at night requiring wearing of absorbent material which must be changed less than 3 times per day and no less than 2 times per night.

The December 2013 VA examiner's findings warrant a rating of 20 percent due to the number of absorbent material changes.  However, the November 2013 private physician's conclusions and the Veteran's July 2014 statements show a disability picture warranting a 40 percent rating due to the daily required changes in absorbent material.  The Board concludes that both exams are equally probative.  As previously stated, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board concludes that the evidence of record shows that the disability picture of the Veteran's residuals of prostate cancer disability more nearly approximates the criteria of a 40 percent rating.

A higher evaluation of 60 percent rating is not warranted in this case because the medical examiners and the Veteran have not alleged that he requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


Extraschedular Consideration

The Board has also considered whether a referral for extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his residuals of prostate cancer disability on the basis of voiding dysfunction, to include the frequency of changing of absorbent material; thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the reduction and the assigned initial evaluation for his level of impairment after treatment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As the Veteran's disability picture is not exceptional and is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's residuals of prostate cancer, and referral for consideration of an extraschedular evaluation is not warranted.

In conclusion, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran's disability rating for service-connected residuals of prostate cancer was proper, that his symptoms of voiding dysfunction have been present since the time of the effective date of the reduction, that his current disability picture approximates the criteria of a 40 percent rating, and that an extraschedular referral is not warranted.  Therefore, after applying the benefit of the doubt doctrine, the reduction effective December 1, 2010 was proper, and the claim for an increased rating to 40 percent disabling from December 1, 2010 must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in July 2008, prior to the initial adjudication of the claim to service connection for prostate cancer on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating of 100 percent has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Additionally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (i).  Here, VA sent to the Veteran a rating dated April 5, 2010 proposing the reduction and a notification letter dated April 14, 2010 that complied with the requirements of 38 C.F.R. § 3.105(e) and (i).  The Veteran did not provide any additional evidence and did not request a hearing, thus, the RO issued and sent a September 2010 rating decision which set the effective date of the reduction as December 1, 2010. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The duty to assist was further satisfied by a VA examination in March 2010 and December 2013, during which examiners conducted a physical examination of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.



ORDER

The reduction in the Veteran's disability rating for residuals of prostate cancer effective December 1, 2012 was proper.



An initial rating of 40 percent disabling for residuals of prostate cancer effective December 1, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


